 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Hubbard Company and Toledo TypographicalUnion No. 63, International TypographicalUnion, AFL-CIO. Case 8-CA-14496July 29, 1981DECISION AND ORDERUpon a charge filed on December 30, 1980, andamended on January 26, 1981, by Toledo Typo-graphical Union No. 63, International Typographi-cal Union, AFL-CIO, herein called the Union, andduly served on The Hubbard Company, hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 8, issued a complaint on January27, 1981, against Respondent, alleging that Re-spondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and the com-plaint and notice of hearing before an administra-tive law judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on August 25,1980, following a Board election in Case 8-RC-12094, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about June 30,1980, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On February4, 1981, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint. Respondent filed anamended answer to the complaint on March 2,1981. On March 12, 1981, the Acting Regional Di-rector for Region 8 issued an amendment to thecomplaint and on March 18, 1981, Respondent filedan answer to the amendment to the complaint.On April 9, 1981, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on April 22, 1981,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryI Official notice is taken of the record in the representation proceeding,Case 8-RC-12094, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystens, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follert Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968), Sec. 9(d) of the NLRA, as amended.257 NLRB No. 59Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent admits, inpart, the factual allegations as to the Union's re-quest to bargain and its own refusal to do so. Re-spondent disputes, however, the complaint's allega-tions as to the operative dates of these events. Re-spondent further asserts that the Union's certifica-tion was improper on the basis of the Regional Di-rector's and the Board's error in sustaining theUnion's challenge to the determinative ballot ofemployee Steve Hall. Respondent also raises againits contention that the Board erred in failing togrant Respondent an evidentiary hearing on thechallenge.The General Counsel argues that all materialissues have been previously presented to, and de-cided by, the Board, and that there are no litigableissues of facts requiring a hearing. We agree withthe General Counsel.Our review of the record herein, including therecord in Case 8-RC-12094, reveals that, pursuantto a Stipulation for Certification Upon ConsentElection, an election was conducted on April 11,1980, which resulted in a vote of 11 for, and 10against, the Union, with I challenged ballot. TheUnion filed four objections, all of which it agreedto waive if the outcome of the challenged ballotdid not affect the results of the election.After investigation, the Regional Director issueda Report on Challenged Ballot and Objections, inwhich he recommended that the Union's challengeto Hall's ballot be sustained. The Regional Directorconcluded that Hall, the son-in-law of Respond-ent's president and majority stockholder, enjoyed aspecial status as to terms and conditions of employ-ment and therefore did not share a community ofinterest with the other employees. The RegionalDirector overruled three of the Union's objections,sustained one of them, but recommended, in viewof his disposition of the challenge, that the Unionbe certified. Thereafter, Respondent filed timelyexceptions to the Regional Director's report. OnAugust 25, 1980, the Board, having considered theRegional Director's report, Respondent's excep-tions, and the entire record, adopted the findingsand recommendations of the Regional Director andcertified the Union as the exclusive bargaining rep-368 THE HUBBARD COMPANYresentative of the employees in the unit stipulatedto be appropriate.'It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding.With respect to its contention that it is entitledto a hearing on its objections, we find it to be with-out merit as the Board has held, with judicial ap-proval, that evidentiary hearings are not requiredin unfair labor practice cases where, as here, thereare no substantial or material facts to be deter-mined and in such cases summary judgment is ap-propriate.4Accordingly, we grant the Motion forSummary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is now, and has been at all times ma-terial herein, an Ohio corporation engaged in thebusiness of operating a printing plant and selling ofoffice supplies at its Defiance, Ohio, facility. Annu-ally, in the course and conduct of its business, Re-spondent ships goods valued in excess of $50,000directly to points located directly outside the Stateof Ohio.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.2 Not published in volumes of Board Decisions. Former Member Pen-ello dissented in the proceeding. He would have remanded the proceed-ing to the Regional Director for a hearing on Hall's status.3 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).' Handy Hardware Wholesale, Inc., 222 NLRB 373 (1976); Janler PlasticMold Corporation, 191 NLRB 162 (1971); Crest Leather ManufacturingCorporation, 167 NLRB 1085 (1967), and cases cited herein.11. THE LABOR ORGANIZATION INVOLVEDToledo Typographical Union No. 63, Interna-tional Typographical Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.IIl. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees in-cluding all delivery employees employed bythe Employer at its Defiance, Ohio, facilitybut excluding all office clerical employees,sales employees, customer service employeesand professional employees, guards and super-visors as defined in the Act.2. The certificationOn April 11, 1980, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 8, designated the Unionas their representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton August 25, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about September 8, 1980, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about September 10, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceSeptember 10, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair labor369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices within the meaning of Section 8(a)(5) and(1) of the Act.5C. Additional Violations of Section 8(a)(5) and(I) of the ActThe complaint alleges, and Respondent admits,that Respondent implemented an across-the-boardwage increase for the unit employees during thefirst week of July 1980. That date occurred afterthe election but before the certification.It is well established that an employer violatesSection 8(a)(5) and (1) of the Act when it makesunilateral changes in terms and conditions of em-ployment during the pendency of objections to anelection which eventually results in the certifica-tion of the Union. See Mike O'Connor Chevrolet-Buick-GMC Co., Inc. and Pat O'Conner Chevrolet-Buick-GMC Co., Inc., 209 NLRB 701 (1974). Theabove-described unilateral change instituted by Re-spondent clearly relates to a critical term of em-ployment. Accordingly, we conclude, as alleged inthe complaint, that, by the foregoing conduct, Re-spondent has engaged in and is engaging in anunfair labor practice within the meaning of Section8(a)(5) and (1) of the Act.6The complaint further alleges, and Respondentadmits, that, following the Union's certification andthe Union's September 8, 1980, request to bargain,Respondent has engaged in the following unilateralconduct: () implementing changes in certain wagerates of the employees in the bargaining unit duringthe first full week in October 1980; (2) implement-ing on December 1, 1980, a new insurance policycovering the unit employees; and (3) granting payincreases to unit employees in January 1981. Addi-tionally, the complaint alleges, and Respondentadmits, that since on or about October 7, 1980, theUnion has requested Respondent to furnish it withthe wage rate and date of hire of each employee,' The complaint also alleges that "since on or about June 30, 1980 andcontinuing to date" the Union has requested, and is requesting, Respond-ent to bargain collectively with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment as the exclu-sive collective-bargaining representative of the unit employees and thatRespondent, at all times since that date, has thereby violated Sec. 8(a)(5)and (1). We find it unnecessary to reach the issue of whether Respond-ent's refusal to recognize and bargain with the Union prior to the Union'sAugust 25, 1980, certification and the admitted September 8, 1980, re-quest to meet and bargain constitutes, in itself, a violation of the Act. Inthis regard, we note that the complaint alleges, and Respondent does notdispute, the continuing nature of the Union's requests. Furthermore, asdiscussed below, Respondent's unilateral conduct during the period be-tween June 30, 1980, and the Union's certification on August 25, 1980,was violative of Sec. 8(a)(5) and (1) of the Act and our Order with re-spect to that violation effectively remedies Respondent's misconductduring the precertification period.6 The Board finds Respondent's contention that this allegation is barredby Sec. 10(b) of the Act to be without merit. The operative date of theunilateral wage increase, the first week in July 1980, is clearly within the6-month statutory period dated from the filing of the original charge onDecember 30, 1980.job classification and job description for each em-ployee, data on insurance and pension plans, incen-tive plan, merit increases and merit rating scores,and production standards used in determining meritrates and job evaluation systems, and that since thedate of that request Respondent has failed and re-fused to furnish the Union with the requested infor-mation. The complaint further alleges, and we find,that, by the foregoing conduct, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct. 7IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.Further, we have found that, during the periodthat objections and challenges to the election werepending, Respondent engaged in unlawful conductby unilaterally granting a wage increase to unit em-ployees in July 1980. We have also found that Re-spondent engaged in unlawful conduct followingthe Union's certification by unilaterally (1) imple-menting wage changes during the first full week inOctober 1980; (2) implementing a new insurancepolicy on December 1, 1980; and (3) granting wageincreases during January 1981. We shall order Re-spondent to make whole any unit employees who' Respondent, while admitting the refusal, denies that the requested in-formation is necessary and relevant for the Union's performance of itsfunction as the exclusive bargaining representative of the unit employees.There is therefore no issue of fact presented by Respondent's denial. TheUnion as collective-bargaining representative is entitled to wage rates, jobclassifications, job descriptions, and dates of hire, see Evans Rotork Inc.,251 NLRB 660 (1980); data on insurance and pension plans, see Nappe-Babcock Company, 245 NLRB 20 (1979); data on incentive plans, meritincreases, and merit rating scores, see Irwindale Division of Laou Industries.a Division of Philips Industries Inc., 219 NLRB 364 (1975); and produc-tion standards used in determining merit ratings and job evaluation sys-tems, see Western Massachusetts Electric Company, 234 NLRB 118 (1978).370 THE HUBBARD COMPANYmay have suffered any monetary losses by reasonof the aforementioned changes in terms and condi-tions of employment in the manner prescribed byF. W. Woolworth Company, 90 NLRB 289 (1950),with interest to be computed in accordance withFlorida Steel Corporation, 231 NLRB 651 (1977).8Our Order, however, is not to be construed as re-quiring a rescission of the wage increases and/orbenefits previously granted to unit employees.We have further found that Respondent unlaw-fully has refused the Union's request to furnish itwith certain information that is necessary for, andrelevant to, the Union's performance of its functionas the exclusive collective-bargaining representativeof the unit employees. Therefore, we also shallorder that Respondent, upon request by the Union,furnish the Union with the information sought.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCILUSIONS OF LAW1. The Hubbard Company is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Toledo Typographical Union No. 63, Interna-tional Typographical Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All production and maintenance employees in-cluding all delivery employees employed by theEmployer at its Defiance, Ohio, facility but exclud-ing all office clerical employees, sales employees,customer service employees and professional em-ployees, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since August 25. 1980, the above-named labororganization has been and now is the certified andXSee. generally. Isis Plunhbing d& Heating Co., 138 NLRB 716 (1962). Inaccordance with his partial dissent in Olympic Medical Corporation. 250NLRB 146 (1980). Member Jenkins Asould award interest on any backpaydue based on the formula set filrth thereinexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By the acts described in section III, above,Respondent has refused to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit describedabove, and thereby has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,The Hubbard Company, Defiance, Ohio, its offi-cers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Toledo Typo-graphical Union No. 63, International Typographi-cal Union, AFL-CIO, as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All production and maintenance employees in-cluding all delivery employees employed bythe Employer at its Defiance, Ohio, facilitybut excluding all office clerical employees,sales employees, customer service employeesand professional employees, guards and super-visors as defined in the Act.(b) Unilaterally granting wage increases to unitemployees, unilaterally implementing other wagechanges, and unilaterally implementing a new in-surance policy covering unit employees.(c) Refusing to furnish the Union with the wagerate and date of hire of each employee, job classifi-cation and job description for each employee, dataon insurance and pension plans, incentive plan,merit increases and merit rating scores, and pro-duction standards used in determining merit ratingsand job evaluation systems.371 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Make whole any employees who may havesuffered monetary losses by reason of the unilateralchanges effected by Respondent July 1980, Octo-ber 1980, December 1, 1980, and January 1981, inthe manner prescribed in the section of this Deci-sion entitled "The Remedy."(c) Upon request, furnish the Union with thewage rate and date of hire of each employee, jobclassification and job description for each employ-ee, data on insurance and pension plans, incentiveplan, merit increases and merit rating scores, andproduction standards used in determining merit rat-ings and job evaluation systems.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its Defiance, Ohio, facility copies ofthe attached notice marked "Appendix."9Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 8, after being duly signed by Re-spondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(f) Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of appeals enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Toledo Typographical Union No. 63, In-ternational Typographical Union, AFL-CIO,as the exclusive representative of the employ-ees in the bargaining unit described below.WE WILL NOT unilaterally grant wage in-creases to unit employees, unilaterally imple-ment other wage changes, or unilaterally im-plement a new insurance policy covering unitemployees. This does not mean that we arenow required to lower any wages or benefitspresently established for unit employees.WE WILL NOT refuse to furnish the Unionwith necessary and relevant information it hasrequested with respect to all unit employees,as hereinafter set forth.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employeesincluding all delivery employees employedby the Employer at its Defiance, Ohio, fa-cility but excluding all office clerical em-ployees, sales employees, customer serviceemployees and professional employees,guards and supervisors as defined in the Act.WE WILL, upon request, furnish the Unionwith the wage rate and date of hire for eachemployee, job classification and job descrip-tion for each employee, data on insurance andpension plans, incentive plan, merit increasesand merit rating scores, and production stand-ards used in determining merit ratings and jobevaluation systems.WE WILL make whole any employees whomay have suffered monetary losses by reasonof the unilateral changes effected by us July372 THE HUBBARD COMPANY 3731980, October 1980, December 1, 1980, andJanuary 1981, with interest.THE HUBBARD COMPANY